      Case 2:20-cv-00170-RMP     ECF No. 13   filed 06/25/20   PageID.135 Page 1 of 2




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                   Jun 25, 2020
3                                                                      SEAN F. MCAVOY, CLERK




4                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
5

6     OKANOGAN HIGHLANDS
      ALLIANCE,                                 No: 2:20-CV-147-RMP
7
                               Plaintiff,       and
8
           v.                                   No: 2:20-CV-170-RMP
9
      CROWN RESOURCES
10    CORPORATION and KINROSS                   ORDER GRANTING STIPULATED
      GOLD, USA, INC.,                          MOTION TO CONSOLIDATE
11                                              RELATED CASES

12                             Defendants.

13
      STATE OF WASHINGTON,
14
                               Plaintiff,
15
           v.
16
      CROWN RESOURCES
17    CORPORATION, and KINROSS
      GOLD USA, INC.,
18
                               Defendants.
19

20        BEFORE THE COURT is the parties’ Stipulated Motion for Order of

21   Consolidation, ECF No. 10 in case number 2:20-cv-147-RMP and ECF No. 12 in

     ORDER GRANTING STIPULATED MOTION TO CONSOLIDATE RELATED
     CASES ~ 1
      Case 2:20-cv-00170-RMP       ECF No. 13   filed 06/25/20   PageID.136 Page 2 of 2




1    case number 2:20-cv-170-RMP. After reviewing the files and records herein, and

2    the Court having been fully advised, the Court finds that the subject cases present

3    common issues of law and fact, and that there is good cause to consolidate the

4    related cases as requested.

5          Accordingly, IT IS HEREBY ORDERED:

6          1. The parties’ Stipulated Motion for Order of Consolidation, ECF No. 10

7    in case number 2:20-cv-147-RMP and ECF No. 12 in case number 2:20-cv-170-

8    RMP, is GRANTED.

9          2. Okanogan Highlands Alliance v. Crown Resources Corporation and

10   Kinross Gold U.S.A., Inc., No. 2:20-cv-147-RMP, and State of Washington v.

11   Crown Resources Corporation and Kinross Gold U.S.A., Inc., No. 2:20-cv-170-

12   RMP shall be consolidated under Case No. 2:20-cv-147-RMP.

13         3. Pursuant to the parties’ stipulation, Defendants’ shall respond to the

14   Complaints filed by Okanogan Highlands Alliance and State of Washington on or

15   before July 7, 2020.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order, amend the parties as needed, provide copies of this order to counsel, and

18   close case number 2:20-cv-170-RMP.

19         DATED June 25, 2020.
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21

     ORDER GRANTING STIPULATED MOTION TO CONSOLIDATE RELATED
     CASES ~ 2
